        Case 3:20-cr-00096-PDW Document 84 Filed 05/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                  Case No. 3:20-cr-96
                  Plaintiff,
                                                  UNITED STATES’ MOTION TO
                  v.                              DISMISS

 JEFFREY SAHL FERRIS,

                  Defendant.

       The United States of America, by Nicholas W. Chase, Acting United States

Attorney for the District of North Dakota, and Dawn M. Deitz, Assistant United States

Attorney, hereby moves pursuant to Rule 48(a) of the Federal Rules of Criminal

Procedure, to dismiss the Indictment against Jeffrey Sahl Ferris, as defendant is deceased.

       Dated: May 19, 2021

                                          NICHOLAS W. CHASE
                                          Acting United States Attorney

                                   By:    ____________________________
                                          /s/ Dawn M. Deitz
                                          DAWN M. DEITZ
                                          Assistant United States Attorney
                                          ND Bar ID 06534
                                          655 First Avenue North, Suite 250
                                          Fargo, ND 58102-4932
                                          (701) 297-7400
                                          dawn.deitz@usdoj.gov
                                          Attorney for United States
